DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1 and 14-22 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of group II, claims 14-20 and species B, FIG. 2, 2A, and 13, in the reply filed on 05/16/2022 is acknowledged.
Applicant's election with traverse of sub-species BB, FIG. 10 in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground that applicant disagrees that the sub-species is so distinct as to be patentable over the other sub-species.  This is not found persuasive because should applicant traverse on the ground that the species, or groupings of patentably indistinct species for which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.
Applicant did not identify the claims encompassing the elected species, and the examiner does not believe that claims 15-17 and 19-22 read on the elected species B and sub-species BB. 
Claim 15 calls for “a closing mechanism at the second end for closing the second end” described in paragraphs [0049], [0050], [0055], [0060] and [0068] of applicant’s specification, directed to the embodiments of fig. 3, 4, 7, and 14, and does not read on species B. In addition, claim 15 calls for a closing mechanism including “at least one of stitching, bonding, welding, stapling, snap-fittings, ZIPLOCK, buttons, zippers, or combinations thereof” which belongs to sub-species AA, CC, DD, EE, FF, GG, HH, and II and the embodiments of fig. 9 and 11-12, and does not read on sub-species BB. Claim 16 calls for a “common edge” described in paragraphs [0048], [0049], [0054], [0056], and [0061] of applicant’s specification, directed to the embodiments of fig. 3, 4, 5, and 8, and does not read on species B. Claim 17 is dependent on claim 16 and does not read on species B. Claims 19 and 20 call for “closing in the second end” described in paragraphs [0049], [0050], [0055], [0060] and [0068] of applicant’s specification, directed to the embodiments of fig. 3, 4, 7, and 14, and do not read on species B. Claims 21 and 22 call for a closing mechanism including “at least one of stitching, bonding, welding, stapling, snap-fittings, ZIPLOCK, buttons, zippers, or combinations thereof” which belong to sub-species AA, CC, DD, EE, FF, GG, HH, and II directed to the embodiments of fig. 9, and 11-12, and do not read on sub-species BB. Thus, claims 15-17 and 19-20 have been withdrawn from further consideration and claims 14, 18, and 21-22 will be examined. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed on 02/08/2019.
Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 14 and 18 state the limitations of “a first portion” and “a second portion” lack proper antecedent basis.  
Appropriate correction is required.
Claim Objections
Claim 22 is objected to because of the following informalities: 
Line 1, “protective bag” should read “The protective bag”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 18, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakanson (US 20190387693 A1).
Regarding claim 14, Hakanson discloses a protective bag (100) for use with a potted plant, said protective bag comprising: 
a bag body (102) defining an interior (interior of 102), a first end (106, fig. 1), and a second end (140, fig. 1); the bag body being made from a meshed-material sheet or fabric (mesh material, abstract at least); 
a closing mechanism (a slit 202 with a fastener 306) at the first end for closing the first end (fig. 2 at least shows 202 and 306 at 106 for closing 106), said closing mechanism securing a first portion (a portion to the right of 202/306 at 106, fig. 2) of the bag body to a second portion (a portion to the left of 202/306 at 106, fig. 2) of the bag body at the first end; and 
wherein the protective bag body is sized and shaped to accommodate an entire plant's top section and plant root system or just the plant root system (functional recitation to which the structure of 100 can perform the intended function of accommodating an entire plant's top section and plant root system or just the plant root system; fig. 7).
Regarding claim 18, Hakanson discloses a method for protecting a plant having a plant top section and a plant root system, said method comprising: 
providing a protective bag (100) having a bag body (102) defining an interior (interior of 102), a first end (106, fig. 1), and a second end (140, fig. 1); 
placing the plant root system (200 implied to hold a plant’s root system), at least in part, inside the interior of the bag body (fig. 2 shows 200 within the interior of 102) through the first end (paragraphs [0007] and [0025] at least); 
closing in the first end below the plant top section (106 is closed around a plant stem; paragraph [0021]) by securing (via a slit 202 with a fastener 306) a first portion (a portion to the right of 202/306 at 106, fig. 2) of the bag body to a second portion (a portion to the left of 202/306 at 106, fig. 2) of the bag body at the first end; and 
wherein the protective bag is made from a meshed-material sheet or fabric (mesh material, abstract at least).
Regarding claim 21, Hakanson discloses the method of claim 18, and further discloses wherein the closing step comprises using at least one of stitching, bonding, welding, stapling, snap-fittings, ZIPLOCK, VELCRO, buttons, zippers, or combinations thereof (306 includes a hook and loop fastener, paragraph [0027]).
Regarding claim 22, Hakanson discloses the protective bag of claim 14, and further discloses wherein the closing mechanism comprising at least one of stitching, bonding, welding, stapling, snap-fittings, ZIPLOCK, VELCRO, buttons, zippers, or combinations thereof (306 includes a hook and loop fastener, paragraph [0027]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bement (US-20050172548-A1), Tuoriniemi (US-20060032133-A1), Kashiwada (JP-2000270683-A), Kasahara (JP-2004236656-A), Winter (WO-2007029239-A1), Vilamala (ES-2282008-A1), Shadwell (GB-2464319-A) and Mairhofer (WO-2013107517-A1) contain similar features to the instant invention

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                  



/Son T Nguyen/Primary Examiner, Art Unit 3643